Citation Nr: 1609688
Decision Date: 03/10/16	Archive Date: 04/25/16

DOCKET NO. 14-11 181A    DATE  MAR 10 2016


On appeal from the Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION 

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD 

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

During the entire period of the claim, the social and occupational impairment from the Veterans PTSD has more nearly approximated total than impairment in most areas.


CONCLUSION OF LAW

The Veterans PTSD warrants a rating of 100 percent throughout the entire period of the claim. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

As explained below, the Board has determined the evidence currently of record is sufficient to substantiate a 100 percent schedular evaluation for the Veterans PTSD throughout the entire appeal period. Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).


Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Disability evaluations are determined by the application of the VAs Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015).


Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Boards analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

By way of background, the Veteran has been service connected for PTSD since March 2005. In May 2012 he initiated a claim for an increased PTSD rating. In a June 2012 rating decision, the RO granted an increased rating of 70 percent. The Veteran timely appealed the assigned evaluation. Therefore, the issue presently before the Board is entitlement to an evaluation in excess of 70 percent throughout the entire claim period.

PTSD is rated under the General Rating Formula for Mental Disorders. In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication                                              10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)                                   30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships             50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships                                                      70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name                             100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a claimants condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The DSM-IV provides for a global assessment of functioning score (GAF) of 31-40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work). A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). DSM-IV, 46-7.

The Board notes that the Veterans outpatient treatment records from the East Orange VA Medical Center (VAMC) and Bloomfield Vet Center, as well as his June 2012 VA examination report reveal GAF scores ranging from 40 to 60, several of which fell within the 40-45 range. This evidences symptoms sufficient to cause impaired reality testing or major impairments in several areas. In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.

The Veterans treatment reports from the East Orange VAMC show he has received consistent mental health care throughout the period of the claim. Most recently, the Veteran has received continual treatment for anger management. These outpatient treatment records also show he has consistently reported several significant symptoms and impairments, which include: continuous depressed mood, anhedonia, intrusive thoughts, dysfunctional sleep with frequent nightmares, significant relationship problems, impaired judgment and insight, avoidance of stimuli, irritability with periods of violent outbursts, chronic mood impairment, isolation, and a constricted affect.

The Veterans counseling notes from the Bloomfield Vet Center show he received outpatient individual therapy, as well as marital counseling for the period of September 2012 through March 2013. These records also show the Veteran has reported several significant symptoms, including intrusive thoughts, avoidance, feelings of detachment/estrangement from family, poor sleep and concentration, anger outbursts, and depressed mood that have led to family and employment dysfunction. In addition, the Veteran has exhibited an anxious mood, flattened affect, and impaired judgment. He has intermittently reported experiencing suicidal thoughts. His counselor has specifically stated he is profoundly compromised in areas of social and occupational functioning.

Further, the Veterans spouse submitted a statement in April 2014, which provides vast insight into the symptoms he experiences. In her statement, she described him as requiring control over situations, as well as avoidant and dissociative. She also stated the Veteran exhibits episodes of angry outbursts. His spouse stated the Veterans symptoms have led to family problems, as well as difficulty forming and maintaining friendships. In addition, she stated the Veteran has problems with concentrating, listening, and cooperating with others. His spouse indicated he has trouble resolving conflicts, which is supported by the Bloomfield Vet Center notes that indicate the Veteran reported not speaking with his spouse for several weeks following arguments. In addition, the Veterans spouse stated he experiences severe road rage, as well as deep depression.

The Veteran was afforded a VA examination in June 2012. The examiner initially stated the Veteran is currently unable to work because of the intensity of his symptoms, which were noted to include poignant emotional pain, lack of sleep and tremendous difficulty dealing with people and stress. The Veteran was noted to have been tearful and emotional during the examination. The examiner chronicled symptoms of anxiety, chronic sleep impairment with distressing dreams, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, an inability to establish and maintain effective relationships, hypervigilance, exaggerated startle response, difficulty concentrating, irritability with outbursts of anger, avoidance of activities and thoughts, detachment, and flashbacks/distressing recollections. In sum, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 40. More critically, the examiner also stated the Veterans PTSD was of such severity as to cause total occupational and social impairment.

Based on the above-noted evidence, the Board finds the Veterans disability has resulted in occupational and social impairment that more nearly approximates total than deficiencies in most areas. The copious evidence plainly establishes the Veterans disability has prevented him from working, caused him marked social impairments, significantly impacted his family role functioning, and caused marked deficiencies in judgment and concentration. In short, the Veterans manifestations throughout the pendency of the claim have been consistently described. Since the Veterans claim for an increased rating was initiated in May 2012, the evidence establishes his PTSD has been severely incapacitating. Several clinicians have assessed his GAF as falling within the 40-45 range, which is manifest evidence of serious impairments in most areas of functioning. As indicated above, the Veteran has symptoms that indeed cause impairment in most areas of life functioning. His irritability, lack of impulse control and cognitive impairments have resulted in his inability to maintain substantially gainful work. Additionally, the Veterans psychiatric manifestations such as irritability, hypervigilance, exaggerated startle response, and anxiety have curtailed his ability to function socially. There is also evidence of impaired judgment, such as his significant road rage and lengthy periods of non-communication with his spouse. Further, there is clear evidence of impaired mood.

Accordingly, a 100 percent rating is warranted throughout the period under appeal.


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 100 percent rating for PTSD throughout the period of the claim granted, subject to the criteria applicable to the payment of monetary benefits.


Shane A. Durkin 
Veterans Law Judge, Board of Veterans Appeals



